Citation Nr: 0901941	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-15 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for service-connected 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Bay Pines, 
Florida.  Jurisdiction is currently with the RO in San Juan, 
Puerto Rico.  

In November 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
so that the RO could issue a statement of the case.  The 
action specified in the November 2005 Remand completed, the 
matter has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's current neuro-psychiatric disability is totally 
due to his non service-connected dementia, not to his 
service-connected head trauma residuals or service-connected 
schizophrenia.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for service-connected schizophrenia have not been met.  
38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Service connection was established for schizophrenia in a 
June 2005 rating decision.  Subsequently, a non-compensable 
or 0 percent rating was assigned, with an effective date of 
May 4, 1990.  

Acquired psychiatric disabilities, including schizophrenia, 
are rated under the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 (2008).  

A 0 percent disability rating is assigned where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough to either to interfere with occupational and 
social functioning or to require continuous medication.  

A 10 percent disability rating is assigned for occupational 
and social impairment due to mild or transient symptoms that 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant 
stressor or the symptoms are controlled by continuous 
medication.  

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
Part 4, Diagnostic Code 9411 (2007).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

The veteran was afforded a VA examination in March 2005 to 
determine the nature and extent of his current mental 
disabilities.  The examiner diagnosed the veteran with 
primary degenerative dementia of the Alzheimer's type.  

Importantly, the examiner determined that that "the 
veteran's current dementia overshadows the presentation of 
any other symptomatologies that could warrant a responsible 
diagnosis of schizophrenia or of other psychiatric 
disabilities" and stated that he could not ascertain the 
current extent or severity of the veteran's schizophrenia.  

Most importantly, the examiner concluded that "the veteran's 
current neuro-psychiatric disability is totally due to his 
dementia, not due to the head trauma residuals or to the 
schizophrenia previously diagnosed."  

The Board must finds, based on a totally review of the 
evidence, that this medical opinion is entitled to great 
probative weight. 

It is normally difficult for the Board to distinguish between 
two acquired psychiatric disabilities in a veteran.  This is 
not one of those situations.  In light of the VA examiner's 
opinion that the veteran's dementia: (1) makes it impossible 
to determine the current severity of the veteran's 
schizophrenia; and (2) that the veteran is currently only 
manifesting symptoms of his dementia, the Board is 
unfortunately unable to assign a compensable disability 
rating, as any attempt to rate the veteran's schizophrenia 
would be the result of speculation and unsupported by medical 
evidence.  

Simply stated, a 10 percent disability rating is assigned for 
occupational and social impairment caused by the service 
connected disability due to mild or transient symptoms that 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant 
stressor or the symptoms are controlled by continuous 
medication.  In this case, none of these problems are seen in 
the veteran due to the overwhelming impact of a nonservice 
connected problem, dementia.
 
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The VCAA duty to notify was satisfied by way of letters sent 
to the appellant in September 2001 and March 2006.  These 
letters informed the appellant in detail of how to 
substantiate his claims, as well as the appellant's and VA's 
respective duties for obtaining evidence and how VA assigns 
disability ratings and effective dates.  

However, notice as to how VA assigns effective dates and 
disability rating was not provided to the appellant prior to 
the initial unfavorable decision on the veteran's claim.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a statement of the case issued in April 
2006, after the notice was provided in March 2006.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the veteran's 
schizophrenia is properly rated, the appeal arises from a 
claim for entitlement to service connection, not an increased 
rating claim.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
stated:

. . . [S]ection 5103 (a) requires only that the VA 
give a claimant notice at the outset of the claims 
process of the information and evidence necessary 
to substantiate the claim, before the initial RO 
decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not 
identify evidence specific to the individual 
claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's 
claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  Of 
record are VA medical records and Social Security 
Administration (SSA) records.  VA examinations were afforded 
the veteran in December 2001 and March 2005.  The Board has 
considered whether additional medical records or evaluations 
are necessary, however, there is no evidence of record that 
the veteran's dementia has improved enough since his last 
examination to allow an accurate evaluation of his previously 
diagnosed schizophrenia, and as the March 2005 VA examiner 
diagnosed the veteran's dementia as degenerative in nature, 
such improvement seems unlikely.  The last medical opinion 
was unusually clear that a further evaluation of the 
veteran's service connected disability would serve no 
constructive purpose.  Thus, the Board finds that another 
medical examination would merely be cumulative of the March 
2005 examination and have little probative value.  

The Board has also considered whether obtaining additional 
recent treatment records would provide a basis to grant this 
claim.  In this regard, it is clear that the veteran receives 
regular treatment for all his disabilities at this time.  
However, the medical evidence in the case makes clear that 
additional treatment records of the veteran would not provide 
a basis to grant this claim.  

There is nothing in the post-service medical record to 
indicated that the findings of the most recent VA medical 
opinion are dated or no longer applicable to the veteran's 
situation.  As a result, more recent treatment records for 
the veteran would not provide a basis to grant this claim and 
another remand of this case would service no purpose.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


